DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 1-9, drawn to a sensor unit.
Group II: Claims 10-16, drawn to a multi-well test plate.
Group III: Claims 17-20, drawn to an optical detection cartridge. 

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an optofluidic diagnostic system, a viewport, a sensor unit, a plurality of wells, a fluid duct, a reservoir containing a reagent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fan et al (USPN 9,581,592). Fan et al teaches an optofluidic diagnostic system (referred to as a flow-through 3-D optofluidic SERS platform in column 3, lines 60-65), a viewport (which corresponds to a wall of a capillary which includes a viewport wherethrough light propagation can be observed, see column 9, lines 20-30), a sensor unit (referred to as an optical system in column 9, lines 20-30), a plurality of wells (referred to as individual wells 20 in column 12, lines 5-12 and illustrated in Figure 17), a fluid duct (referred to as in the plural as fluidic channels in the abstract), and a reservoir containing a reagent (referred to as a capillary in column 5, lines 1-10, which reservoir holds analytes/reagent for excitement to allow for detection, see column 5, lines 1-10).
During a telephone conversation with Jon E. Shackelford on 7/16/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon E. Shackelford on 7/19/21.
The application has been amended as follows: 
Claim 1 (Currently amended):	A sensor unit for an optofluidic diagnostic system configured for sequential movement into and out of registry with a plurality of discrete wells, said sensor unit comprising:
a top end, a bottom end spaced vertically from said top end,
a fluid duct extending continuously from said top end to said bottom end,
a reactor section adjacent said bottom end, said fluid duct including an 
reactive coating agent immobilized over at least a portion thereof in said reactor section, and

portion of said planar observation face being fabricated from an optically transmissive material [,] and 
wherein the portion of said reactor section between said duct and said observation face comprises a generally plano-concave lens.
Claim 2 (Canceled)
Claims 10-20 (Canceled)
Claim 21 (New):	A sensor unit for an optofluidic diagnostic system
configured for sequential movement into and out of registry with a plurality of discrete wells, said sensor unit comprising:
a top end, a bottom end spaced vertically from said top end,
a fluid duct extending continuously from said top end to said bottom end,
a reactor section adjacent said bottom end, said fluid duct including an
reactive coating agent immobilized over at least a portion thereof in said reactor section, and
said reactor section having at least one planar observation face, at least a portion of said planar observation face being fabricated from an optically transmissive material, and 
wherein the portion of said reactor section between said duct and said observation face comprises a generally plano-concave lens, and
wherein said reactor section has a predetermined outer geometric shape generally centered about said fluid duct, said reactor section having a leading tip formed directly adjacent said bottom end of said duct, said leading tip having a square-to-round lofted blend transition.
Claim 22 (New):  The sensor unit of Claim 21, wherein the portion of said
reactor section between said duct and said observation face comprises a generally plano-concave lens.

continuous cross-sectional area.
Claim 24 (New):  The sensor unit of Claim 21, wherein said fluid duct is
generally cylindrical.
Claim 25 (New):  The sensor unit of Claim 21, wherein said predetermined
outer geometric shape of said reactor section is generally square.
Claim 26 (New):  The sensor unit of Claim 21, wherein said sensor unit 
includes a coupler section adjacent said top end, said coupler section comprising a conically-tapered exterior surface centered about said fluid duct.
Claim 27 (New):  The sensor unit of Claim 21, further including a test plate
having at least one well formed therein, said well having a base configured with a concave square-to-round shape complementing said leading tip of said reactor section.
Claim 28 (New):  The sensor unit of Claim 21, further including at least one
isolation booth having an open ceiling and an open viewport and optically-opaque sides, said reactor section disposed in said isolation booth with said observation face thereof exposed through said viewport.
Claim 29 (New):  A sensor unit for an optofluidic diagnostic system
configured for sequential movement into and out of registry with a plurality of discrete wells, said sensor unit comprising:
a top end, a bottom end spaced vertically from said top end,
a fluid duct extending continuously from said top end to said bottom end,

said reactor section having at least one planar observation face, at least a portion of said planar observation face being fabricated from an optically transmissive material, and 
wherein the portion of said reactor section between said duct and said observation face comprises a generally plano-concave lens, and 
at least one isolation booth having an open ceiling and an open viewport and optically-opaque sides, said reactor section disposed in said isolation booth with said observation face thereof exposed through said viewport.
Claim 30 (New):  The sensor unit of Claim 29, wherein the portion of said reactor section between said duct and said observation face comprises a generally plano-concave lens.
Claim 31 (New):  The sensor unit of Claim 29, wherein said fluid duct has a continuous cross-sectional area.
Claim 32 (New):  The sensor unit of Claim 29, wherein said fluid duct is generally cylindrical.	
Claim 33 (New):  The sensor unit of Claim 29, wherein said predetermined outer geometric shape of said reactor section is generally square.
Claim 34 (New): The sensor unit of Claim 29, wherein said sensor unit includes a coupler section adjacent said top end, said coupler section comprising a conically-tapered exterior surface centered about said fluid duct.

Claim 36 (New):  The sensor unit of Claim 35, further including a test plate having at least one well formed therein, said well having a base configured with a concave square-to-round shape complementing said leading tip of said reactor section.

Allowable Subject Matter
Claims 1, 3-9, and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Battrell et al (PGPub 2015/0346097) teaches a sensor unit (referred to as dual channel detector head 1300 in [0145] and illustrated in Figure 23) for an optofluidic diagnostic system (referred to as a microassay cartridge 1402) configured for sequential movement into and out of registry with a plurality of discrete wells (referred to as sample wells 1403a, 1403b in [0153] and illustrated in Figure 24A), said sensor unit comprising: a top end, a bottom end spaced vertically from said top end (detector head 1300 has a top end, and a bottom end spaced vertically apart from the top end, see figure 23 and [0152]-[0152]), a reactor section (referred to as a microassay cartridge 1402 in [0152] and illustrated in Figures 24A-24B)  adjacent said bottom, and said reactor section having at least one planar observation face (the microassay cartridge 1402 in the form of an insertable microassay cartridge 1100 has a window 1101 (planar 
Moreover, secondary reference, Fan et al (USPN 9,581,592), teaches, a fluid duct (referred to collectively as multi-hole capillary) as extending continuously from said top end to said bottom end, said fluid duct including an reactive coating agent (referred to as gold nanoparticles in Figure 2A) immobilized over at least a portion thereof in said reactor section.
However, the combination of Battrell and Fan neither teaches nor fairly suggests a reactor wherein the portion of said reactor section between a duct, and an observation face comprises a generally plano-concave lens (as required by claim 1), wherein said reactor section has a predetermined outer geometric shape generally centered about said fluid duct, said reactor section having a leading tip formed directly adjacent said bottom end of said duct, said leading tip having a square-to-round lofted blend transition (as required by claim 21), and at least one isolation booth having an open ceiling and an open viewport and optically-opaque sides, said reactor section disposed in said isolation booth with said observation face thereof exposed through said viewport (as required by claim 29).
Independent claims 1, 21, and 29 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on the allowed independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                  

/JENNIFER WECKER/Primary Examiner, Art Unit 1797